Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is in response to the amendment to U.S. Patent Application 15/617232 filed on 9/21/2020. This application claims priority to U.S. Patent application 14/361118, filed on 5/28/2014, which is the national stage entry to PCT/EP2012/004287 filed on 10/12/2012. 
	This action is made non-final.
Claims 29, 30, 32-37, and 39-48 are pending in this case. Claims 29, 36, and 43 are independent. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29, 30, 32-37, and 39-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the and displaying additional text of the second message or a link to that additional text in the first message.” The only place a link is disclosed in the specification is at page 13 where a “link” or “hyperlink” is disclosed in the context of providing it to an attachment, not to a message. The word “additional” does not appear anywhere in the specification, so this element should also be brought into consistency with whatever section of the specification it is believed to represent.
Claims 36 and 43 contain similar language to that of Claim 29 and are rejected for the same reason. None of the dependent claims remove the new matter so they suffer from the same defect as the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29, 30, 32, 33, 36, 37, 39, 40, 43, 44, 45, and 46 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of U.S. Pre-grant Publication 20110145346 (Gnech) in view of U.S. Pre-grant Publication 2010/0262922 (Fan) as included by applicant in the IDS submitted 9/29/2014 in view), U.S. Pre-grant publication 20110010182 (Turski) and  in further view of U.S. Pre-grant publication 20160196031 (Bovet).

(Claims 1-28 are cancelled)
29. (Currently Amended) Gnech discloses  a computer-implemented method, comprising: 
receiving a first message and a second message; 
determining that a first text of the first message matches a second text of the second message; (See Gnech at [0049]-[0053] where determinations of identical emails are made.)
determining that a first attachment of the first message matches a second attachment of the second message; and (See Gnech at  [0051] where identical attachments are identified.)
removing the second message (See Gnech at [0051] where the duplicate email is removed)

Gnech does not specifically teach the following limitation
in response to receiving notification that the first message has been displayed completely. 
Fan teaches this limitation. (See Fan at [0046], [0056]-[0057] where at [0046] a Boolean variable named “CompletelyRead” is disclosed. See [0056] where when it is determined 
in at least some circumstances, a determination can further be made by the system 100 as to the depth of perusal of the thread portion, where the thread portion has been partially but not completely read.  If such determinations are made (for example, based upon particular additional inputs provided by a user), the system 100 can further provide indications in the inbox or elsewhere as to the depth of perusal . . .

This serves to clarify that the flag identified in [0046] represents complete reading.). 

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gnech and Fan. The two are analogous to the Applicant’s invention in that both electronic document related innovations seeking to eliminate redundant materials. The motivation to do so would have been preventing Gnech from removing materials that the user had not yet considered simply because they happened to be redundant. This is consistent with removing the inefficiency of having a user review all related email message as taught by Fan at [0004].

Fan and Gnech do not specifically disclose the user having read both the first text of the first message and the first attachment of the first message
(Turski at [0057] discloses a limitation wherein the “The field 608 may also include data that indicates which attachments have been read by the user,” and further states that “other data summarizing email usage of the user with respect to the learned social group of the user over time is contemplated.”) 

and displaying additional text of the second message or a link to that additional text in the first message.
Bovet discloses this limitation. (This limitation, in conjunction with the removal of the second message text,  is held to constitute hiding redundant material and possibly providing a link to materials not shown. See Bovet at [0074] where disclosed is the hiding of redundant material. Additionally Bovet teaches the a reference may be placed indicating this material has been removed, and providing the user the ability to display this removed material.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Bovet and Gnech. The two are analogous to the Applicant’s invention in that both related to electronic messaging systems specifically those eliminated redundant messaging materials. The motivation to do so would have been providing Gnech with a more complete means of saving a user time in considering redundant material, but providing easy access to said material upon user request.

	
30. (Previously Presented) Gnech, Fan, Turski and Bovet disclose the limitations of Claim 29.
 wherein removing the second message comprises  changing a status of the second message to read. (See again Fan at [0056]-[0057] where the status change of read to unread is discussed in detail, both in binary and gradual terms.)

(Claim 31 is cancelled )

32. (Previously Presented) Gnech, Fan, Turski and Bovet disclose the limitations of Claim 29.
Gnech, Fan, and Turski may not specifically disclose a limitation wherein the additional text of the second message or a link to that additional text is displayed in the first message after the second message is removed. Bovet discloses this limitation. (This limitation, in conjunction with the removal of the second message text,  is held to constitute hiding redundant material and possibly providing a link to materials not shown. See Bovet at [0074] where disclosed is the hiding of redundant material. Additionally Bovet teaches the a reference may be placed indicating this material has been removed, and providing the user the ability to display this removed material.)

33. (Currently Amended) Gnech, Fan, Turski and Bovet disclose the limitations of Claim 29.
Fan discloses a limitation wherein causing the reference to be displayed further comprises causing an originator or a time of origin of the second text to be displayed in the first message. (See Fan at [0023] and Figure 2A where a senders name is depicted. A sender teaches the limitation of indicating the origin of an email.)

36. (Previously Presented) A non-transitory, computer-readable medium storing a set of instructions that, when executed by a processor, cause: 
receiving a first message and a second message; 
determining that a first text of the first message matches a second text of the second message; (See Gnech at [0049]-[0053] where determinations of identical emails are made.)
determining that a first attachment of the first message matches a second attachment of the second message; and (See Gnech at [0051] where identical attachments are identified.)
removing the second message (See Gnech at [0051] where the duplicate email is removed)
Gnech does not specifically teach the following limitation
in response to receiving notification that the first message has been displayed completely. 
Fan teaches this limitation. (See Fan at [0046], [0056]-[0057] where at [0046] a Boolean variable named “CompletelyRead” is disclosed. See [0056] where when it is determined that when a thread portion has been “completely reviewed,” then they system proceeds to a step of inbox modification. See also [0057] where it is disclosed that:
in at least some circumstances, a determination can further be made by the system 100 as to the depth of perusal of the thread portion, where the thread portion has been partially but not completely read.  If such determinations are made (for example, based upon particular 

This serves to clarify that the flag identified in [0046] represents complete reading.). 

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gnech and Fan. The two are analogous to the Applicant’s invention in that both electronic document related innovations seeking to eliminate redundant materials. The motivation to do so would have been preventing Gnech from removing materials that the user had not yet considered simply because they happened to be redundant. This is consistent with removing the inefficiency of having a user review all related email message as taught by Fan at [0004].
Fan and Gnech do not specifically disclose the user having read both the first text of the first message and the first attachment of the first message
(Turski at [0057] discloses a limitation wherein the “The field 608 may also include data that indicates which attachments have been read by the user,” and further states that “other data summarizing email usage of the user with respect to the learned social group of the user over time is contemplated.”) 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Turski and Fan. The two are analogous to the Applicant’s invention in that both related to electronic messaging system. The motivation to do so would have been providing Fan with a more complete means of determining what data under its management had been considered by the user.


and displaying additional text of the second message or a link to that additional text in the first message.
Bovet discloses this limitation. (This limitation, in conjunction with the removal of the second message text,  is held to constitute hiding redundant material and possibly providing a link to materials not shown. See Bovet at [0074] where disclosed is the hiding of redundant material. Additionally Bovet teaches the a reference may be placed indicating this material has been removed, and providing the user the ability to display this removed material.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Bovet and Gnech. The two are analogous to the Applicant’s invention in that both related to electronic messaging systems specifically those eliminated redundant messaging materials. The motivation to do so would have been providing Gnech with a more complete means of saving a user time in considering redundant material, but providing easy access to said material upon user request.

37. (Currently Amended) Gnech, Fan, Turski and Bovet disclose the limitations of Claim 36.
Fan discloses a limitation further comprising: wherein removing the second message comprises changing a status of the second message to read. (See again Fan at [0056]-[0057] where the status change of read to unread is discussed in detail, both in binary and gradual terms.)

(Claim 38 is cancelled )

39. (Currently Amended) Gnech, Fan, Turski and Bovet disclose the limitations of Claim 36.
Bovet discloses a limitation further comprising: wherein the additional text of the second message or a link to that additional text is displayed in the first message after the second message is removed. 
Bovet discloses this limitation. (This limitation, in conjunction with the removal of the second message text,  is held to constitute hiding redundant material and possibly providing a link to materials not shown. See Bovet at [0074] where disclosed is the hiding of redundant material. Additionally Bovet teaches the a reference may be placed indicating this material has been removed, and providing the user the ability to display this removed material.)

40. (Currently Amended) Gnech, Fan, Turski and Bovet disclose the limitations of Claim 36.
Fan discloses a limitation wherein causing the reference to be displayed further comprises causing an originator or a time of origin of the second text to be displayed in the first message. (See Fan at [0023] where time and date are disclosed regarding the origin of an email.)


43. (Currently Amended) A system, comprising: 
Gnech discloses 
a processor;
 a memory operatively connected to the processor (See Gnech at [0014])
and storing instructions that, when executed by the processor, cause: 
receiving a first message and a second message; 
determining that a first text of the first message matches a second text of the second message; (See Gnech at [0049]-[0053] where determinations of identical emails are made.)
determining that a first attachment of the first message matches a second attachment of the second message; and (See Gnech at [0051] where identical attachments are identified.)
removing the second message. (See Gnech at [0051] where the duplicate email is removed)
Gnech does not specifically teach the following limitation
in response to receiving notification that the first message has been displayed completely. 
Fan teaches this limitation. (See Fan at [0046], [0056]-[0057] where at [0046] a Boolean variable named “CompletelyRead” is disclosed. See [0056] where when it is determined that when a thread portion has been “completely reviewed,” then they system proceeds to a step of inbox modification. See also [0057] where it is disclosed that:
in at least some circumstances, a determination can further be made by the system 100 as to the depth of perusal of the thread portion, where the thread portion has been partially but not completely read.  If such determinations are made (for example, based upon particular 

This serves to clarify that the flag identified in [0046] represents complete reading.). 

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gnech and Fan. The two are analogous to the Applicant’s invention in that both electronic document related innovations seeking to eliminate redundant materials. The motivation to do so would have been preventing Gnech from removing materials that the user had not yet considered simply because they happened to be redundant. This is consistent with removing the inefficiency of having a user review all related email message as taught by Fan at [0004].

Fan and Gnech do not specifically disclose the user having read both the first text of the first message and the first attachment of the first message
(Turski at [0057] discloses a limitation wherein the “The field 608 may also include data that indicates which attachments have been read by the user,” and further states that “other data summarizing email usage of the user with respect to the learned social group of the user over time is contemplated.”) 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Turski and Fan. The two are analogous to the Applicant’s invention in that both related to electronic messaging system. The motivation to do so would have been providing Fan with a more complete means of determining what data under its management had been considered by the user.

and displaying additional text of the second message or a link to that additional text in the first message.
Bovet discloses this limitation. (This limitation, in conjunction with the removal of the second message text,  is held to constitute hiding redundant material and possibly providing a link to materials not shown. See Bovet at [0074] where disclosed is the hiding of redundant material. Additionally Bovet teaches the a reference may be placed indicating this material has been removed, and providing the user the ability to display this removed material.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Bovet and Gnech. The two are analogous to the Applicant’s invention in that both related to electronic messaging systems specifically those eliminated redundant messaging materials. The motivation to do so would have been providing Gnech with a more complete means of saving a user time in considering redundant material, but providing easy access to said material upon user request.

44. (Currently Amended) Gnech, Fan, Turski and Bovet disclose the limitations of Claim 43.
Fan discloses wherein the memory stores further instructions that, when executed by the processor, cause: removing the second message comprises changing a status of the second message to read. (See again Fan at [0056]-[0057] where the status change of read to unread is discussed in detail, both in binary and gradual terms.)

45. (Currently Amended) Gnech, Fan, Turski and Bovet disclose the limitations of Claim 43.
Gnech and Fan may not specifically describe a limitation, wherein the memory stores further instructions that, when executed by the processor, cause: 

Johnson discloses this limitation. (This limitation is held to be taught by a reference to text of an additional message in the first email when the first email does not contain all of the text of the additional email message. A summarized representation of a message teaches this limitation. See Johnston at Column 4 lines 12 through 56. An embodiment that displays email threads can summarize messages.)

46. (Previously Presented) Gnech, Fan, Turski, and Bovet disclose the limitations of Claim 45.
Fan discloses a limitation wherein causing the reference to be displayed further comprises causing an originator or a time of origin of the second text to be displayed in the first message. (See Fan at [0023] where time and date are disclosed regarding the origin of an email.)


Claims 34, 35, 41, 42, 47, and 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan as included by applicant in the IDS submitted 9/29/2014 in view of Gnech, Turski, Bovet, and in further view of 20030110227 (O'Hagan).

34. (Previously Presented) Gnech, Fan, Turski and Bovet disclose the limitations of Claim 29.
 Gnech and Fan may not specifically describe a limitation further comprising: in response to removing the second message, causing a reference to the second attachment to be displayed in the first message. 
O’Hagan discloses this limitation. (See O’Hagan at [0033] where a transcript email containing references to other emails is described as being placed into an inbox. See [0031] where a link to each content portion is described. See also [0066] where expand-attachment links are described.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine O’Hagan and Fan. The two are analogous to the The two are analogous to the Applicant’s invention in that both electronic document related innovations seeking to eliminate redundant materials. The motivation to do so would have been providing Fan with a more complete means of reviewing the info from multiple messages, as disclosed by O’Hagan at [0020].

35. (Previously Presented) Gnech Fan and O’Hagan disclose the limitations of Claim 34.
Fan discloses a limitation wherein causing the reference to be displayed further comprises causing an originator or time of origin of the second attachment to be displayed in the first message. (See Fan at [0023] where time and date are disclosed regarding the origin of an email.)

41. (Previously Presented) Gnech, Fan, Turski and Bovet disclose the limitations of Claim 36.
Gnech and Fan may not specifically describe a limitation further comprising: in response to removing the second message, causing a reference to the second attachment to be displayed in the first message. 
O’Hagan discloses this limitation. (See O’Hagan at [0033] where a transcript email containing references to other emails is described as being placed into an inbox. See [0031] where a link to each content portion is described. See also [0066] where expand-attachment links are described.)

42. (Previously Presented) Gnech Fan and O’Hagan disclose the limitations of Claim 41.
Fan discloses a limitation wherein causing the reference to be displayed further comprises causing an originator or time of origin of the second attachment to be displayed in the first message. (See Fan at [0023] where time and date are disclosed regarding the origin of an email.)

47. (Previously Presented) Gnech, Fan, Turski and Bovet disclose the limitations of Claim 43.
 wherein the memory stores further instructions that, when executed by the processor, cause: in response to removing the second message, causing a reference to the second attachment to be displayed in the first message. 
O’Hagan discloses this limitation. (See O’Hagan at [0033] where a transcript email containing references to other emails is described as being placed into an inbox. See [0031] where a link to each content portion is described. See also [0066] where expand-attachment links are described.)

48. (Previously Presented) Gnech Fan and O’Hagan disclose the limitations of Claim 47.
Fan discloses a limitation wherein causing the reference to be displayed further comprises causing an originator or time of origin of the second attachment to be displayed in the first message. (See Fan at [0023] where time and date are disclosed regarding the origin of an email.)

Response to Arguments
Applicant's Remarks filed 2/25/2021 have been fully considered  but they are moot in view of the present grounds of rejection. Additionally, the amended claim language is presently rejected under 35 U.S.C. 112 because it is believed to contain new matter.



	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
4/23/2015








						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175